DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 06/27/2022, is acknowledged.  
Claims 1, 3, 5-7, 9, 13, 23-28, 31-34 and 36-40 are pending in this action.  Claims 2, 29-30 has been cancelled.  Claims 4, 8, 10-12, 14-22, 35 and 41 have been cancelled previously.  Claims 1, 3, 36 have been amended.  Claims 36-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 3, 5-7, 9, 13, 23-28, 31-34 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application claims benefit of provisional U.S. Application No. 61/886,367, filed October 03, 2013.  

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  It is suggested that in claim 1 the phase “125 micrometers, the oral soluble maltodextrin fibers” should be corrected to “125 micrometers, and wherein the oral soluble maltodextrin fibers” for clarity.  Similar is applied to claim 3.   

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 9, 13, 23-28, 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
The factors to be considered in determining whether a disclosure meets the enablement requirement, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are:  (1) the scope or breadth of the claims;  (2) the nature of the invention;  (3) the state of the prior art;  (4) the level of skill possessed by one of ordinary skill in the art;  (5) the level of predictability in the art;  (6) the amount of guidance provided by the inventor;  (7) the presence of working examples; and (8) the quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.  MPEP 2164.01(a).  When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
(1)  Scope or breadth of the claims.  The claims are broader in scope than the enabling disclosure.  Applicant is purporting dissolvable-chewable exhausted tobacco tablets comprising oral-soluble maltodextrin fibers in an amount of ≥55 wt% of the tablet (i.e., comprising a dominant amount of oral soluble fibers) in combination with exhausted tobacco fibers, oil domains, a plasticizer, and other additives, wherein said tablets dissolves in a mount during 4 hours and/or during 1-30 minutes upon chewing.  Specification provides a general teaching regarding compounds that can be included in the claimed tablets, but does teach what combinations should be used for providing claimed inherent properties. 
(2)  The nature of the invention is directed to tobacco delivery systems, i.e., to dissolvable-chewable exhausted-tobacco tablets that include exhausted-tobacco fibers and nicotine in combination with soluble fibers, sugar alcohols, and other additives. 
(3)  The state of the art of chemical/medical/pharmacological research comprises laborious time-consuming and costly experimental methods comprising (i) identification and selection of potential combinations, (ii) identification and optimization of effective concentrations for providing desired/required properties; (iii) functional and non-functional assays for characterization of perspective use of selected combinations/compositions.
 (4)  The relative level of skill possessed by one of ordinary skill in the art of (bio)chemical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess a Ph.D. or M.D. in a scientific discipline such as physical chemistry, (bio)chemistry, (bio)chemical engineering, pharmacology, and the like.
(5)  Level or degree of predictability in the art is low, given that properties of multi-component systems depend on intermolecular interactions between compounds/constituents included, i.e., on chemical structure of compounds/constituents included as well as on concentrations of said compounds/constituents; and also depend on method of making a final product that defines/control the distribution of said compounds/constituents in a final product.  
(6)  Amount of guidance or direction provided by the inventor is low, because the specification does not teach or even suggest any correlation between structural specificity of the disclosed compounds/constituents and their concentrations and the required/claimed properties of the disclosed tablets, and only general statements what can be included in claims tablets is provided.  . 
(7)  Presence or absence of working examples.  There are no working examples in the instant specification that illustrate/teach how one can control the concentrations of included components for providing claimed inherent properties such as (i) time of dissolution in a mouth; and/or (ii) dissolution upon chewing (claims 1, 3).  There is no examples and/or teaching regarding compounds that should be excluded from said compositions for providing said property. 
(8)  Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure is great.  One of ordinary skill in the art would have to conduct time-consuming and costly experiments to determine the compositions that (a) will ensure claimed properties under specific conditions (i.e., dissolution in a mouth); and (b) will provide specific functionality in the claimed tablets that may include unspecified compounds (i.e., comprising).  As a result, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to determine the potential compositions comprising a dominant amount of oral soluble fibers and that poses claimed inherent properties, i.e., dissolution in a mount over 4 hours and dissolution upon chewing during 1-30 minutes.  
To this point, it is noted that Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-7, 9, 13, 23-28, 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended independent claim 1 recites the limitation “an exhausted-tobacco fiber including fibers having an average fiber length ranging from” that is unclear.  Does this limitation imply “a fiber comprising/consisting of smaller fibers”?  This limitation was interpreted as best understood as “exhausted-tobacco fibers having an average fiber length ranging from”.  Similar is applied to independent claim 3.  Clarification is required. 
Newly amended independent claim 1 recites the limitation “the tablet comprising: (i) oral-soluble maltodextrin fibers in an amount of ≥55 wt% of the tablet, (ii) the exhausted-tobacco fiber; (iii) a plurality of oil domains, and (iv) a plasticizer.  In the present case, it is not clear what concentrations of the recited compounds can be used in the claimed product.  Does this limitation imply that total concentration of (ii) the exhausted-tobacco fiber; (iii) oil domains, (iv) a plasticizer; and (v) other additives (i.e., comprising) can be less than, e.g., 1 wt%?  The instant specification does not clarify this issue, therefore, the metes and bounds of the claim are not reasonably clear.  Similar is applied to claim 3 and to claim 31 regarding the recited amount of the exhausted-tobacco fiber.  Clarification is required.  
Claim 23 recites the limitation “the sugar alcohols include sorbitol” that is not reasonably clear.  Does this limitation disclose “a mixture of sugar alcohols that comprises sorbitol” OR just a use of sorbitol as a sugar alcohol.  Similar is applied to claim 24.  Clarification is required.  
Claims 5-7, 9, 13, 25-28, 32-34 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 5-7, 9, 13, 23-28, 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 14/505,814; (2) copending Application No. 14/505,965; and (3) copending Application No. 14/505,834. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:   A dissolvable-chewable tobacco tablets comprising (i) an oral-soluble fiber(s); (ii) a sugar alcohol(s), (iii) a tobacco fiber(s); (iv) oil(s), and (v) additive(s).  This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0118512; US 2010/0291245; US 2005/0244521; US 2013/0206150 (cited previously) - teach tobacco tablets/compositions comprising compounds as instantly claimed.  
US 2009/0202635 – teaches delivery systems that can be in form of chewable tablets (Para. 0600) and may include 0.01-99 % of maltodextrin as a binder (Para. 0173, 0212), such sugar alcohols as sorbitol, mannitol, etc., e.g., in an amount of 0.01-50% (Para. 0422); oils (Para. 0187); 0.1-25 % of propylene glycol, i.e., a plasticizer (Para. 0190-191); coloring agents, e.g., titanium dioxide (Para. 0165; 0174); nicotine (Para. 0322); and other additives.
US 2009/0293889 (cited in IDS) - teaches a dissolvable tobacco tablet comprising less than 5% of moisture (Para. 0004, 0008, 0094). 
US 2013/0071476 and US 2010/0010101 (cited in IDS) – teaches rapid melt tablets that dissolve and release an active component in the oral cavity.  
US 6,264,981 -  teaches oral dosage forms/tablets comprising a solid solution, i.e., the solid dosage forms for oral transmucosal delivery of pharmaceutical active substances (e.g., nicotine) that provide improved solubility in saliva and/or mucosal absorption without compromising stability of said solid dosage form during storage, and said dosage forms may include lactitol, sorbitol, mannitol, xylitol, maltodextrin, propylene glycol, colorants, sweetening agents, antioxidants, plasticizers.   
US 2007/0196396 - teaches controlled release dosage forms/tablets with improved bioavailability of active pharmaceutical ingredient that may include a solid solution of the active ingredient and solubilizer to increase the solubility of the active ingredient, e.g., may include cellulose fibers as swelling enhancer, hydrogenated oils, sorbitol, propylene glycol, maltodextrin.  
US 2005/0002996 - teaches the use of cellulose fibers in solid dosage forms/tablets comprising an active agent to stabilize and release the active agent, wherein said fibers (having a median particle size of 3-30 microns) can use in combination with sorbitol, mannitol, oils, propylene glycol, dyes, antioxidants and other additives.  

Response to Arguments
Applicant's arguments, filed on 06/27/2022, have been fully considered, but they are moot in view of amendments to the claims.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art, to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615